               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA,           )
ex rel. HAILE KIROS NICHOLSON,      )
                                    )
                Plaintiff,          )
                                    )
    v.                              )        1:17CV34
                                    )
MEDCOM CAROLINAS, INC., JEFF        )
TURPIN, and JOHN DOES (1-50)        )
INCLUSIVE,                          )
                                    )
                Defendants.         )


                    MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

    On March 16, 2020, this court entered a Memorandum Opinion

and Order, (Doc. 24), and Judgment, (Doc. 25), granting

Defendants’ motion to dismiss, (Doc. 15), and dismissing this

action with prejudice, (see Doc. 25). On April 10, 2020,

Plaintiff filed a Motion to Alter or Amend the Judgment and

Leave to File an Amended Complaint. (Doc. 26.) The motion is

made pursuant to Fed. R. Civ. P. 59(e) and 15(a)(2) and is ripe

for ruling. For the following reasons, this court finds the

motion should be denied.




    Case 1:17-cv-00034-WO-LPA Document 30 Filed 03/16/21 Page 1 of 27
I.   ANALYSIS

     A.    Legal Standard for Amendment

     Fed. R. Civ. P. 59(e) authorizes a court to amend a

judgment within 28 days after entry of the judgment but does not

provide an applicable standard for when amendment is

appropriate. The Fourth Circuit recognizes at least “three

grounds for amending an earlier judgment: (1) to accommodate an

intervening change in controlling law; (2) to account for new

evidence not available at trial; or (3) to correct a clear error

of law or prevent manifest injustice.” Pac. Ins. Co. v. Am.

Nat’l Fire Ins. Co., 148 F.3d 396, 403 (4th Cir. 1998).

Notwithstanding those limitations, a motion to amend a post-

judgment complaint is evaluated under the same legal standard as

a motion made before judgment was entered. Katyle v. Penn Nat’l

Gaming, Inc., 637 F.3d 462, 471 (4th Cir. 2011). The standard is

as follows:

     Motions for leave to amend should generally be granted
     in light of “this Circuit’s policy to liberally allow
     amendment.” Galustian v. Peter, 591 F.3d 724, 729 (4th
     Cir. 2010). However, a district court may deny leave
     to amend “when the amendment would be prejudicial to
     the opposing party, there has been bad faith on the
     part of the moving party, or the amendment would be
     futile.” Johnson v. Oroweat Foods Co., 785 F.2d 503,
     509 (4th Cir. 1986).

Adbul-Mumit v. Alexandria Hyundai, LLC, 896 F.3d 278, 293 (4th

Cir. 2018). A party seeking amendment from the court need not

                                  – 2 –



     Case 1:17-cv-00034-WO-LPA Document 30 Filed 03/16/21 Page 2 of 27
file a supporting brief under the local rules, but “must state

good cause” for the amendment. L.R.7.3(j). Once a motion is

filed, the court should “freely give leave when justice so

requires.” Fed. R. Civ. P. 15(a)(2). Under the rule’s liberal

construction, see Ward Elecs. Serv., Inc. v. First Com. Bank,

819 F.2d 496, 497 (4th Cir. 1987), motions to amend should be

granted absent extraordinary circumstances. Such circumstances

include undue delay, bad faith or dilatory motive, a repeated

failure to cure deficiencies, undue prejudice to the opposing

party, and futility of amendment. Foman v. Davis, 371 U.S. 178

(1962).

    The facts and procedural history of this case are set out

in this court’s Memorandum Opinion and Order, (Doc. 24), which

is incorporated by reference. This court will address the

individual claims of the proposed Amended Complaint to determine

whether the motion to amend and corresponding motion to set

aside the judgment should be granted or denied. The proposed

Amended Complaint contains similar claims to those filed in the

original Complaint; this court begins its analysis with Count IV

of the proposed Amended Complaint because that count was

originally dismissed on jurisdictional grounds. This court found

Relator did not have standing.



                                 – 3 –



    Case 1:17-cv-00034-WO-LPA Document 30 Filed 03/16/21 Page 3 of 27
    B.    Anti-Kickback Statute Count

    Count IV of the proposed Amended Complaint, (Proposed Am.

Complaint (“Proposed Am. Compl.”) (Doc. 26-1) at 18), alleges a

standalone violation of the Anti-Kickback Statute, 42 U.S.C.

§ 1320a-7(b). This count was identically pled in the original

Complaint. (Original Complaint (“Original Compl.”) (Doc. 1) at

14-15.) This court held dismissal of that count was proper under

Fed. R. Civ. P. 12(b)(1), as the Anti-Kickback Statute (“AKS”)

is a “federal criminal statute[s] without a private cause of

action.” (Memorandum Opinion and Order (“Mem. Op. & Order”)

(Doc. 24) at 10.) In fact, Relator conceded there is no private

right of action under that statute. (Doc. 20 at 1 n.1

(“Plaintiff does not dispute that it can’t maintain an

individual AKS violation.”).) Therefore, the action was

dismissed because Relator did not have standing as to Count

Four.

    In spite of this finding, and in spite of the concession by

Relator that he could not maintain an individual AKS violation

action, Relator has alleged in his Amended Complaint an

identical Count IV to the one previously dismissed. (Compare

(Original Compl. (Doc. 1) at 14-15 with (Proposed Am. Compl.

(Doc. 26-1) at 18.) A district court may deny leave to amend

“when . . . there has been bad faith on the part of the moving

                                 – 4 –



    Case 1:17-cv-00034-WO-LPA Document 30 Filed 03/16/21 Page 4 of 27
party, or the amendment would be futile.” Johnson v. Oroweat

Foods Co., 785 F.2d 503, 509 (4th Cir. 1986). This court finds,

as to the proposed amended Count IV, that Relator’s motion to

amend should be denied. Relator’s repeated allegation for which

Relator has admitted, and this court has found, that there is no

individual cause of action, is not a good faith pleading.

     C.   False Claims Act Claims: Counts One, Two, and Three

     Counts I, II, and III of the Complaint were dismissed for

failure to allege fraud with particularity pursuant to Fed. R.

Civ. P. 9(b) and for failure to allege the underlying

commission-based scheme with particularity. (See Mem. Op. &

Order (Doc. 24) at 11-35.) Relator is a former sales

representative for Integra Life Sciences (“Integra”). (Proposed

Am. Compl. (Doc. 26-1) ¶ 5.) Relator alleges that he has

knowledge of Integra’s billing process for wound care products

as well as provider offices and reimbursement personnel “such

that it was clear that Defendant MedCom Carolina’s Inc., and

Jeff Turpin’s schemes cause false claims to these federal

healthcare program patients . . . .” (Id.)1


     1 The corporate Defendant is designated as MedCom Carolinas,
Inc. (Original Compl. (Doc. 1) ¶ 6.) Defendant Jeff Turpin is
the sole owner of MedCom Carolinas, Inc. (Id. ¶ 7.) Integra
sells products for treatment of thermal injury; one of those
products is PriMatrix. (Id. ¶¶ 14-15.)


                                 – 5 –



    Case 1:17-cv-00034-WO-LPA Document 30 Filed 03/16/21 Page 5 of 27
     The allegations of the original Complaint, (Original Compl.

(Doc. 1)), and the proposed Amended Complaint, (Proposed Am.

Compl. (Doc. 26-1)), are at best confusingly pled. This court

finds it helpful to quote the allegations verbatim from the

proposed Amended Complaint that describe the scheme:

     Jeff Turpin was the sole owner of MedCom Carolinas,
     Inc. that employed independent contractors utilizing
     IRS Form 1099-MISC to generate referrals for
     Medicare/Medicaid and other federal healthcare program
     patients in violation of the anti-kickback statute.
     Specifically, these representatives/contractors were
     paid in whole or in part for furnishing items covered
     by federal healthcare programs and Jeff Turpin paid
     the “Medcom” contractors commissions based on the same
     including when they sold PriMatrix and Integra Dermal
     Replacement Therapy grafts that were manufactured and
     produced by Integra.

(Proposed Am. Compl. (Doc. 26-1) ¶ 5.) Relator later alleges

that:

     these Medcom contractors, who were not employees of
     Integra, received commissions for promoting its
     products including “PriMatrix” and “Integra Dermal
     Replacement Therapy” based on the volume of business
     reimbursed by federal healthcare programs. . . .
     Although Medcom did not manufacture any products of
     its own, Turpin, paid all of his sales representatives
     located in various territories on a commission
     structure based on the volume and value of sales of
     Integra’s products such as IDRT, Omnigraft or
     Primatrix that were reimbursed by federal healthcare
     programs throughout Relator’s tenure with Integra from
     March 2015 until September 2017.

(Id. ¶ 16.) Relator alleges that a sales representative for

MedCom helped promote Integra products, pursuant to Jeff


                                 – 6 –



    Case 1:17-cv-00034-WO-LPA Document 30 Filed 03/16/21 Page 6 of 27
Turpin’s commission structures for physicians in the area. (Id.)

Relator then describes what appears to be the core of his

allegations of fraud:

    throughout Relator’s tenure with Integra, although
    Integra received all the reimbursements from third
    parties such as the VA, or area hospitals, for
    Integra’s products sold by Medcom or the Integra sales
    force, Integra paid Medcom 25% commission of the net
    sales for Primatrix or Integra Dermal Therapy Grafts
    (i.e. after shipping and taxes, discounts were
    deducted) that were sold by Medcom contractors within
    30 days of the sale. Of that amount, Holloway was paid
    40% of the reimbursement that Medcom received within
    thirty days from Medcom. Holloway also admitted to the
    lack of supervision by Turpin at Medcom. When
    questioned about the rate of reimbursement, Relator
    was reminded by Holloway of that which he already knew
    — that the surgical wound grafts such as “IDRT” were
    based on a buy and bill model. In other words,
    accounts such as the VA were face to face driven
    accounts whereby their physicians utilized the
    products based on its availability provided by the
    sales representatives. Therefore, the claims were
    “presented” when the graft was tendered by the sales
    representative to be utilized by the physician during
    the medical procedure for surgical wounds when the
    IDRT grafts were utilized. At the Durham VA, the claim
    is submitted at the time of service of the procedure
    at a preset price based on what is referred to as a
    “FSS list,” and then the claim is processed for
    payment within a day or two of the doctor entering the
    electronic consult. Based on Relator’s role with the
    company, he had easy access from either purchasing or
    his own sales counterparts about the cost of the
    grafts of IDRT at the VA, the date his products were
    utilized in his territory, the amount paid by the VA
    which is preset based on a “FSS” schedule, the patient
    information, the time the claim was presented, why the
    claims were presented and the physician who utilized
    the graft.

(Id.) Relator concludes:

                                 – 7 –



    Case 1:17-cv-00034-WO-LPA Document 30 Filed 03/16/21 Page 7 of 27
     Relator learned on or about January 2017 that pursuant
     to Holloway’s commission incentive offer directed by
     Jeff Turpin of Medcom (based on the value and volume
     of grafts that were reimbursed by the VA), Mr. Robert
     Holloway submitted a claim for payment on or about Nov
     2016, to Dr. Phillips for an Integra Dermal Therapy
     Replacement Graft for use on Patient T.W. at the
     Durham VA. The claim was ultimately paid for by an
     agent of the processing department of the VA through
     VA care benefits in excess of $3,000.00 during this
     same month to Integra.

(Id.)

     While it is hardly clear from these allegations, this court

will assume, arguendo, that Holloway was an independent

contractor paid by MedCom, and as part of his sales, Holloway

sold and/or delivered Integra products. Holloway was paid a

commission for that delivery and invoicing under presently

unexplained circumstances. When construing the allegations of

the proposed Amended Complaint - using the Holloway transaction

as illustrative - this court finds that surgical wound grafts

were based on a “buy and bill model” “whereby their physicians

utilized the products based on its availability provided by the

sales representatives.” (Proposed Am. Compl. (Doc. 26-1) ¶ 16.)

“[C]laims were ‘presented’ when the graft was tendered by the

sales representative to be utilized by the physician during the

medical procedure.” (Id.)

  Drawing all reasonable inferences from the proposed Amended

Complaint in favor of Relator, this court finds the proposed

                                 – 8 –



    Case 1:17-cv-00034-WO-LPA Document 30 Filed 03/16/21 Page 8 of 27
Amended Complaint does not allege “with particularity the

circumstances constituting fraud.” Fed. R. Civ. P. 9(b).

          1.    Absence of Any Representative Example

     Relator’s motion and the accompanying proposed Amended

Complaint do not contain the factual information necessary to

render amendment appropriate. Assuming Relator’s motion to alter

the judgment constitutes a brief, as required,2 it is in

violation of L.R.7.2(a)(2), which requires that “[e]ach

statement of fact should be supported by reference to a part of

the official record in the case.” Moreover, Relator’s proposed

amended complaint falls short of providing at least one

representative example of fraud under the False Claims Act

(“FCA”). As this court stated in its prior Memorandum Opinion

and Order:

          The Fourth Circuit requires FCA relators to
     allege with particularity at least one representative
     example of when a fraudulent claim was submitted to
     the government for payment. See Nathan, 707 F.3d at
     457; Ahumada, 756 F.3d at 280 (“To satisfy Rule 9(b),
     ‘an FCA plaintiff must, at a minimum, describe the
     time, place, and contents of the false
     representations, as well as the identity of the person
     making the misrepresentation and what he obtained
     thereby.’” (quoting Kellogg Brown & Root, 525 F.3d at
     379)); Foglia v. Renal Ventures Mgmt., LLC, 754 F.3d
     153, 155 (3d Cir. 2014) (citing Nathan and noting that

     2 Although a motion to amend the pleadings does not require
a brief, a motion to alter a judgment does. L.R.7.3(a);
LR7.3(j).


                                 – 9 –



    Case 1:17-cv-00034-WO-LPA Document 30 Filed 03/16/21 Page 9 of 27
    the Fourth Circuit requires a representative claim);
    United States ex rel. Eberhard v. Physicians Choice
    Lab. Servs., LLC, 642 F. App’x 547, 550–51 (6th Cir.
    2016). It is true that the Fourth Circuit has not
    expressly required representative claims, but the
    reasoning in Nathan strongly suggests that conclusion.

(Mem. Op. & Order (Doc. 24) at 16-17.) This court then went

on to cite persuasive authority regarding the need for

representative examples:

               The Fourth Circuit has not expressly
          addressed this issue but its ruling in
          United States ex rel. Nathan v. Takeda
          Pharmaceuticals North America, Inc., 707
          F.3d 451 (4th Cir. 2013), suggests that it
          follows those circuits requiring
          identification of at least one
          representative claim. In Nathan, the Fourth
          Circuit cited favorably both to United
          States ex rel. Clausen v. Lab Corporation of
          America, Inc., 290 F.3d 1301 (11th Cir.
          2002), and United States ex rel. Joshi v.
          St. Luke’s Hospital, Inc., 441 F.3d 552 (8th
          Cir. 2006). Clausen and Joshi are decisions
          from the Eleventh and Eighth Circuits
          respectively, holding that a qui tarn [sic]
          relator must identify at least some
          representative claims with particularity.
          Moreover, the Fourth Circuit cited to Joshi
          specifically for the proposition that a
          relator must “provide some representative
          examples of [the defendants’] alleged
          fraudulent conduct.”

    Virginia ex rel. Hunter Labs., LLC v. Quest
    Diagnostics, Inc., No. 1:13-CV-1129 (GBL/TCB), 2014 WL
    1928211, at *7 (E.D. Va. May 13, 2014).




                                – 10 –



   Case 1:17-cv-00034-WO-LPA Document 30 Filed 03/16/21 Page 10 of 27
(Mem. Op. & Order (Doc. 24) at 17.)3

     Relator argues in his motion that the Amended

Complaint clarifies any deficient allegations in the

original Complaint:

     But with this clarification, it should be abundantly
     clear that Jeff Turpin and Rob Holloway, as agents of
     Medcom, caused a false claim in violation of the AKS
     to be submitted on or about November 2016, at the VA
     (Durham), for an Integra Dermal Replacement graft
     furnished by Rob Holloway whereby the VA care benefits
     paid for this graft in excess of $3,000.00. This is
     enough to establish the specifics necessary to state a
     claim under both Rule 9B and 12(b)(6) based on the law
     of this Circuit.

(Doc. 26 at 9.) Notably, Relator does not cite to any

allegations in the proposed Amended Complaint to support the

facts described in the motion.

     Relator’s reply, (Doc. 29), also ignores the requirements

of L.R.7.2. For example, Relator argues that he “has alleged

that a false claim was both presented to and paid for by the

Government.” (Doc. 29 at 8.) The closest Relator comes in the

proposed Amended Complaint to specifically alleging a false

claim is the statement that “it was Rob Holloway who not only

recommended this product but made this graft available . . .


     3 Even if this court were to find that a representative
claim is not required, that would not change the result here.
This court finds Relator has failed to plead any fraudulent
conduct plausibly and with particularity even if representative
claim is not required.

                                – 11 –



   Case 1:17-cv-00034-WO-LPA Document 30 Filed 03/16/21 Page 11 of 27
based on Rob Holloway’s compensation incentive from Defendants

Medcom and Jeff Turpin which violated the AKS.”4 (Id. at 6.)

Relator offers no citation to these facts in the proposed

Amended Complaint. “If an attorney or a party fails to comply

with a local rule of this Court, the Court may impose sanctions

against the attorney or party, or both.” LR83.4(a). Those

sanctions include “an order refusing to allow the failing party

to support or oppose designated claims or defenses.”

LR83.4(a)(2).

          2.    Failure to State Claims

     Relator also falls short of alleging fraud with the facts

that are alleged. The proposed Amended Complaint does not allege

that MedCom billed for Integra products which were not in fact

delivered; therefore, this court does not plausibly find or

infer that a bill was sent for a product that was not delivered


     4 As will be explained hereafter, it is not clear what
Relator is suggesting by alleging Rob Holloway “recommended” the
product. Other than alleging that Rob Holloway submitted a bill
for the product, the details of the sale, how Holloway was
compensated, and what he was compensated for are not alleged, at
least in a manner to suggest Holloway was compensated for an
“inducement.” The proposed Amended Complaint alleges the
purchases were made based upon a “buy and bill” model wherein
“physicians utilized the products based on its availability
provided by the sales representatives.” (Proposed Am. Compl.
(Doc. 26-1) ¶ 16.) Relator’s own pleading seems to allege it was
not unlawful inducements but instead availability that
controlled the sale.


                                – 12 –



   Case 1:17-cv-00034-WO-LPA Document 30 Filed 03/16/21 Page 12 of 27
under the “buy and bill” model. Nor does the proposed Amended

Complaint allege that there was any fraud in the delivery of the

product itself.

    Holloway billed the VA on or about November 2016 for an

Integra Dermal Therapy Replacement Graft for use on Patient T.W.

by Dr. Phillips. (Proposed Am. Compl. (Doc. 26-1) ¶ 16.) The

November claim was paid by the VA pursuant to a preset price

based on an FSS list, (id.), in an amount in excess of

$3,000.00. (Id.) In the absence of any allegations otherwise,

this court finds the proposed Amended Complaint does not allege

any irregularity as to the amount paid by the VA, or any other

healthcare provider, since the proposed Amended Complaint

alleges payments were made pursuant to a preset price as set out

on the “FSS” list.

    “Integra received all the reimbursements from third parties

such as the VA, or area hospitals, for Integra’s products sold

by Medcom or the Integra sales force.” (Id. ¶ 16.) Thus, it

appears, payment for the November 2016 transaction was made to

Integra. Relator alleges no fraud in the payment by the VA, or

any other healthcare provider, to Integra. Thereafter, “Integra

paid Medcom 25% commission of the net sales for Primatrix or

Integra Dermal Therapy Grafts (i.e. after shipping and taxes,

discounts were deducted) that were sold by Medcom contractors.”

                                – 13 –



   Case 1:17-cv-00034-WO-LPA Document 30 Filed 03/16/21 Page 13 of 27
(Id.) Of the 25% commission Integra paid MedCom, Holloway

received a 40% commission, (id.), apparently paid by MedCom.

    Viewing each step of the transaction, Relator’s allegations

do not plausibly allege fraud, much less the circumstances of

fraud with particularity. The claim for payment submitted by

Holloway to the VA is not alleged to be fraudulent; the payment

from the VA to Integra is not alleged to be fraudulent nor to

have been induced by fraud; and finally, the payment from

Integra to MedCom is not alleged to be fraudulent. “[A] central

question in all FCA cases is whether the defendant ever

presented a false or fraudulent claim to the government,

resulting in a ‘call upon the government fisc.’” United States

ex rel. Grant v. United Airlines Inc., 912 F.3d 190, 196 (4th

Cir. 2018) (quoting Harrison v. Westinghouse Savannah River Co.,

176 F.3d 776, 785–86 (4th Cir. 1999)). Relator must, “at a

minimum, describe the time, place, and contents of the false

representations, as well as the identity of the person making

the misrepresentation and what he obtained thereby.” Nathan, 707

F.3d at 455-56. The allegations contained in the proposed

Amended Complaint do not establish a false representation of any

type, much less one sufficient to establish liability under the

False Claims Act. As noted previously by this court, these

allegations are “about a medical procedure involving Integra’s

                                – 14 –



   Case 1:17-cv-00034-WO-LPA Document 30 Filed 03/16/21 Page 14 of 27
products that were eventually paid for by government funds” and

not anything specific to a submitted claim. (Mem. Op. & Order

(Doc. 24) at 20.)

    That leaves only the alleged payment by MedCom to Holloway

as possible fraud: Relator describes the payment by MedCom to

Holloway as a “commission.” (Proposed Am. Compl. (Doc. 26-1)

¶ 16.) Most notably, even with an allegation that MedCom paid

Holloway, “there is nothing to describe what that payment was

for or, more pointedly, whether the payment was for a prohibited

inducement under 42 U.S.C. § 1320a-7b.” (Mem. Op. & Order (Doc.

24) at 31-32.)

    Relator’s conclusory allegations – that Turpin and Holloway

admitted some kind of 1099 contractor relationship with a

payment structure based upon “volume and value of sales of

Integra’s products,” (see Proposed Am. Compl. (Doc. 26-1) ¶ 16),

- are not supported by facts which might plausibly support a

fraudulent claim scheme stated with particularity. Nor does

Relator plausibly allege claims under the Anti-Kickback Statute

based upon products sold via improper inducement.

    As a district court in New Jersey explains: “To prove his

FCA claim, plaintiff must pass two hurdles. First, plaintiff

must establish that defendants violated the AKS through its

alleged quid pro quo arrangement with HANJ/HSI. Second,

                                – 15 –



   Case 1:17-cv-00034-WO-LPA Document 30 Filed 03/16/21 Page 15 of 27
plaintiff must show that as a result of defendants’ AKS

violation, defendants received payment from the federal

government.” United States v. Medco Health Sys., Inc., 223

F. Supp. 3d 222, 227 (D.N.J. 2016). “[T]he key fact plaintiff

must establish to prevail on his FCA claim is the link between

defendants’ alleged quid pro quo arrangement and payment from

the federal government.” Id. at 228. Any “AKS violation that

results in a federal health care payment is a per se false claim

under the FCA.” United States ex rel. Lutz v. United States, 853

F.3d 131, 135 (4th Cir. 2017) (citing 42 U.S.C. § 1320a-7b(g));

United States ex rel. Kester v. Novartis Pharms. Corp., 43

F. Supp. 3d 332, 363 (S.D.N.Y. 2014) (“[C]ompliance with the AKS

is a precondition to the reimbursement of claims, not just a

condition of participation; claims tainted by AKS violations are

ineligible for reimbursement and, thus, ‘false.’”).

    Under the Anti-Kickback Statute, it is illegal to pay:

    any remuneration (including any kickback, bribe, or
    rebate) directly or indirectly, overtly or covertly,
    in cash or in kind to any person to induce such
    person —

          (A) to refer an individual to a person for the
          furnishing or arranging for the furnishing of any
          item or service for which payment may be made in
          whole or in part under a Federal health care
          program, or

          (B) to purchase, lease, order, or arrange for or
          recommend purchasing, leasing, or ordering any

                                – 16 –



   Case 1:17-cv-00034-WO-LPA Document 30 Filed 03/16/21 Page 16 of 27
          good, facility, service, or item for which
          payment may be made in whole or in part under a
          Federal health care program.

42 U.S.C. § 1320a-7b(b)(2)(A)-(B). In other words, for a payment

to violate the Anti-Kickback Statute, it must be intended to

compensate past referrals or to induce future referrals. See

United States v. Borrasi, 639 F.3d 774, 782 (7th Cir. 2011).

    Although Relator alleges generally that he was aware MedCom

was paying 1099 sales reps for “referrals . . . in violation of

the anti-kickback statute,” (Proposed Am. Compl. (Doc. 26-1)

¶ 5), Plaintiff’s allegations do not establish anything other

than that an Integra product was sold, Holloway submitted a

claim for that Integra product, the VA paid Integra for that

product, Integra paid MedCom, and MedCom paid Holloway. It is

complete speculation as to why MedCom paid Holloway or what

service Holloway may have rendered, whether lawful or unlawful.

Thus, while there are general claims of payments made by MedCom

for referrals, there are no facts alleged which plausibly

support a finding or an inference that any inducements

prohibited by the Anti-Kickback Statute did in fact occur, or

that they were somehow related to any claim submitted to the

United States.

    Relator provides no facts to explain whether Holloway’s

involvement in the transaction involved something more than

                                – 17 –



   Case 1:17-cv-00034-WO-LPA Document 30 Filed 03/16/21 Page 17 of 27
delivery of an available product for sale to a physician:

missing is any fact to suggest this was an unlawful inducement.

No allegations included suggest that the doctors chose an

Integra product as a result of any improper inducement from

Holloway or MedCom. It is undisputed that there were deliveries

of Integra products pursuant to a “buy and bill” model wherein

“claims were ‘presented’ when the graft was tendered by the

sales representative to be utilized by the physician during the

medical procedure.” (Proposed Am. Compl. (Doc. 26-1) ¶ 16.)

Under the facts alleged here, the most that can be concluded is

that Holloway delivered an Integra product for which he

submitted a claim at the time of delivery as required by the buy

and bill system. “Threadbare recitals of the elements of a cause

of action, supported by mere conclusory statements, do not

suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A

complaint must contain “more than labels and conclusions,” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007), and “naked

assertion[s]” of wrongdoing require some factual enhancement.

Id. Even if Turpin and MedCom created some kind of payment

structure based upon the volume and value of Integra products,

Relator has not alleged any facts to support even an inference

that any bills were submitted resulting from that structure. Nor

is the specific transaction alleged sufficient to state

                                – 18 –



   Case 1:17-cv-00034-WO-LPA Document 30 Filed 03/16/21 Page 18 of 27
plausibly and with particularity any fraud in the billing

submitted to the VA. For the reasons explained in this court’s

previous Memorandum Opinion and Order, (Mem. Op. & Order (Doc.

24) at 25-32), this court finds the proposed Amended Complaint

is futile as it fails to state a claim for violation of the

False Claims Act as a result of sales induced in violation of

the Anti-Kickback Statute.

    Moreover, the scheme alleged in the proposed Amended

Complaint is different from that alleged in the original

Complaint. In the original Complaint, Relator alleged that

“Relator’s employer Integra utilized 1099 nonemployee reps to

generate referrals for Medicare/Medicaid and other federal

healthcare program patients in violation of the anti-kickback

statute,” and that these “representatives were paid by Jeff

Turpin who owns MedCom LLC in whole or in part for furnishing

items covered by federal healthcare programs and received

commissions based on the same including PriMatrix and Integra

Dermal Replacement Therapy.” (Original Compl. (Doc. 1) ¶ 16.)

Under that scenario, utilizing 1099 employees to generate

“referrals” might suggest something improper in that MedCom and

its 1099 contractors were compensated for an inducement rather

than a sale. However, as this court previously found, that was

not plausibly or particularly alleged. Nevertheless, in a

                                – 19 –



   Case 1:17-cv-00034-WO-LPA Document 30 Filed 03/16/21 Page 19 of 27
substantive and unexplained change from the original Complaint,

Relator now alleges it was MedCom who utilized 1099

representatives to generate referrals:

    Jeff Turpin was the sole owner of MedCom Carolinas,
    Inc. that employed independent contractors utilizing
    IRS Form 1099-MISC to generate referrals for
    Medicare/Medicaid and other federal healthcare program
    patients in violation of the antikickback statute.
    Specifically, these representatives/contractors were
    paid in whole or in part for furnishing items covered
    by federal healthcare programs and Jeff Turpin paid
    the “Medcom” contractors commissions based on the same
    including when they sold PriMatrix and Integra Dermal
    Replacement Therapy grafts that were manufactured and
    produced by Integra.

(Proposed Am. Compl. (Doc. 26-1) ¶ 16.) Notwithstanding

Relator’s shifting allegations, which will be addressed

hereafter, these conflicting allegations suggest a separate

problem. In the absence of any description of the relationship

between Integra and MedCom, the propriety of the payment between

Integra and MedCom, or the basis of the payment by MedCom to any

alleged contractor, it is speculation to infer that the alleged

payments to Holloway were part of an unlawful inducement scheme.

    42 U.S.C. § 1320a-7b(b)(2)(A)–(B) “is aimed at the

inducement factor.” United States v. Bay State Ambulance & Hosp.

Rental Serv., Inc., 874 F.2d 20, 29 (1st Cir. 1989); United

States v. Greber, 760 F.2d 68, 71 (3d Cir. 1985); Feldstein v.

Nash Cmty. Health Servs., Inc., 51 F. Supp. 2d 673, 681


                                – 20 –



   Case 1:17-cv-00034-WO-LPA Document 30 Filed 03/16/21 Page 20 of 27
(E.D.N.C. 1999); see also Borrasi, 639 F.3d at 782 (joining the

Third, Fifth, Ninth, and Tenth Circuits, and thus not creating a

circuit split, in holding government need only prove inducement

was a motivation for remuneration); United States v. Berkeley

Heartlab, Inc., 225 F. Supp. 3d 460, 468 (D.S.C. 2016)

(“Moreover, in FCA cases involving AKS violations, courts have

found scienter where one purpose of the remuneration was to

induce referrals.”); Robert Wood Johnson Univ. Hosp., Inc. v.

Thompson, No. Civ.A.04-142(JWB), 2004 WL 3210732, at *6 (D.N.J.

Apr. 15, 2004) (citing the AKS’s legislative history and noting

the AKS was aimed at combating wasteful spending, particularly

in the form of payments that are “intended to induce patient

referrals”). Here, Relator fails to describe any claims

submitted to a federal healthcare program which resulted from a

payment to a 1099 contractor for an unlawful referral or

inducement. The only claim specifically described does not

support an inference that any commission paid by MedCom to

Holloway was for purposes of an inducement prohibited by the

Anti-Kickback Statute, as opposed to some other purpose - such

as the actual delivery of the product to the physician. This is

particularly true considering that the proposed Amended

Complaint alleges “accounts such as the VA were face to face

driven accounts whereby their physicians utilized the products

                                – 21 –



   Case 1:17-cv-00034-WO-LPA Document 30 Filed 03/16/21 Page 21 of 27
based on its availability provided by the sales

representatives,” (Proposed Am. Compl. (Doc. 26-1) ¶ 16), an

allegation which suggests that rather than any improper

inducement, products were purchased based on availability.

    A complaint must include facts which allow “the court to

draw the reasonable inference that the defendant is liable.”

Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556–57). For

the reasons set forth herein and those set forth in this court’s

Memorandum Opinion and Order, (Doc. 24), this court finds

Relator’s motion to amend the complaint, (Doc. 26), should be

denied as futile.

    D.    Denial of Amendment Due to Bad Faith

    A district court may deny leave to amend “when . . . there

has been bad faith on the part of the moving party.” Oroweat

Foods, 785 F.2d at 509. Delay alone is an insufficient reason to

deny leave to amend unless the delay is accompanied by bad

faith. See id. This court finds there has been delay; Relator’s

original Complaint was pending for a year as a qui tam action.

(See Original Compl. (Doc. 1); Doc. 8.) The Complaint was

unsealed and Relator chose to proceed with this case without

amendment to the Complaint. (Docs. 8, 9.) Defendants filed a

motion to dismiss on April 11, 2018, (Doc. 15), to which Relator

responded rather than moving to amend the complaint. (See Doc.

                                – 22 –



   Case 1:17-cv-00034-WO-LPA Document 30 Filed 03/16/21 Page 22 of 27
20.) A Memorandum Opinion and Order, along with a Judgment

dismissing the case were subsequently filed. (Docs. 24, 25.) It

was only after the Memorandum Opinion and Order and Judgment

were filed that Relator moved to amend the complaint.

    Moreover, as described above, in spite of the fact Relator

recognized that Count IV did not create a cause of action, and

in spite of the fact this court held that Count IV does not

create a private cause of action, Relator refiled Count IV as

part of his proposed Amended Complaint. Relator’s proposed

Amended Complaint contains a claim Relator has acknowledged is

meritless.

    Also, as noted above, in his brief in support of his motion

to amend, Relator failed to comply with the local rules and

argued facts paraphrased from the proposed Amended Complaint

without citation to those facts in the brief as required by

LR7.2.

    “Parties have an obligation to introduce, at the earliest

stage of the litigation as possible, the matters upon which they

want to rely in supporting their claim or defense.” GSS Props.,

Inc. v. Kendale Shopping Ctr., Inc., 119 F.R.D. 379, 381

(M.D.N.C. 1988). The failure to do so, especially when it

appears the omission was in service to tactical considerations,

constitutes bad faith “unless satisfactory explanation [from the

                                – 23 –



   Case 1:17-cv-00034-WO-LPA Document 30 Filed 03/16/21 Page 23 of 27
plaintiff] clearly shows otherwise.” Id. Here, Relator

apparently withheld facts and matters known to him at the time

of the filing of the original Complaint and failed to introduce

those facts in support of the allegations in the original

Complaint.

    Not only did Relator withhold facts, Relator either pled

facts which were not accurate in the original Complaint or has,

without explanation, changed substantive facts, depending upon

inferences that may be drawn. As described previously herein, in

the original Complaint Relator alleged it was Integra who

utilized the 1099 contractors in violation of the Anti-Kickback

Statue:

    Relator’s employer Integra utilized 1099 nonemployee
    reps to generate referrals for Medicare/Medicaid and
    other federal healthcare program patients in violation
    of the anti-kickback statute. Specifically, these
    representatives were paid by Jeff Turpin who owns
    MedCom LLC in whole or in part for furnishing items
    covered by federal healthcare programs and received
    commissions based on the same including PriMatrix and
    Integra Dermal Replacement Therapy.

(Original Compl. (Doc. 1) ¶ 16) (emphasis added).

    In the proposed Amended Complaint, Relator alleges:

    Jeff Turpin was the sole owner of MedCom Carolinas,
    Inc. that employed independent contractors utilizing
    IRS Form 1099-MISC to generate referrals for
    Medicare/Medicaid and other federal healthcare program
    patients in violation of the anti-kickback statute.
    Specifically, these representatives/contractors were
    paid in whole or in part for furnishing items covered

                                – 24 –



   Case 1:17-cv-00034-WO-LPA Document 30 Filed 03/16/21 Page 24 of 27
    by federal healthcare programs and Jeff Turpin paid
    the “Medcom” contractors commissions based on the same
    including when they sold PriMatrix and Integra Dermal
    Replacement Therapy grafts that were manufactured and
    produced by Integra.

(Proposed Am. Compl. (Doc. 26-1) ¶ 5.) (emphasis added). These

facts from the original Complaint appear to have been modified

solely in an effort to avoid dismissal. Relator’s changes give

this court substantial concern as to the purpose of the original

filing as well as the modifications set forth in the proposed

Amended Complaint. Alterations for improper purposes constitutes

bad faith:

    Bad faith includes seeking to amend a complaint for an
    improper purpose, Peamon v. Verizon Corp., 581 Fed.
    Appx. 291, 292 (4th Cir. 2014) (holding that it was
    bad faith to seek to amend complaint in order to
    “artificially inflate . . . damages in order to obtain
    subject matter jurisdiction”), or seeking leave to
    amend after repeated “pleading failures,” U.S. ex rel.
    Nathan v. Takeda Pharm. N. Am., Inc., 707 F.3d 451,
    461 (4th Cir. 2013) (holding that the district court
    did not abuse its discretion in denying plaintiff
    leave to file a fourth amended complaint after
    repeated prior dismissals for failure to sufficiently
    plead his claim).

Wilkins v. Wells Fargo Bank, N.A., 320 F.R.D. 125, 127 (E.D. Va.

2017). It appears to this court that the conduct evidenced here

– changing substantive facts from one filing to the next and

pursuing claims with the knowledge they are not supported by law

– cannot be classified as good faith conduct. This court



                                – 25 –



   Case 1:17-cv-00034-WO-LPA Document 30 Filed 03/16/21 Page 25 of 27
therefore finds the proposed Amended Complaint is drafted in bad

faith.

    Relator’s contentions that this court “previously and

undoubtedly misunderstood” certain factual allegations, (Doc. 26

at 1), and “misunderstood several material facts,” (id. at 5),

is not persuasive. Relator appears to be the individual that

confused “MedCom Carolinas, Inc.” and “MedCom LLC” in the

original Complaint; that point of confusion was specifically

addressed in the Memorandum Opinion and Order. (Mem. Op. & Order

(Doc. 24) at 30 (“Relator has introduced further confusion into

the pleadings by referring to a non-defendant entity, MedCom

LLC.”).) Relator also appears to be the individual who failed to

accurately identify on whose behalf the 1099 contractors may

have acted; in the original Complaint, Relator alleged that

Integra used 1099 contractors to generate referrals, only to

reverse that position in the proposed Amended Complaint and

allege it was MedCom who used 1099 contractors to generate

referrals. Finally, it was Relator who brought a direct claim

under the Anti-Kickback Statute knowing that claim was not

supported at law. Refiling an identical claim with full

knowledge it was unmeritorious is not tenable.




                                – 26 –



   Case 1:17-cv-00034-WO-LPA Document 30 Filed 03/16/21 Page 26 of 27
II.    CONCLUSION

       For the aforementioned reasons, Plaintiff/Relator’s Motion

to Alter or Amend the Judgment and Leave to File an Amended

Complaint, (Doc. 26), is DENIED.

       This the 16th day of March, 2021.




                                    __________________________________
                                       United States District Judge




                                   – 27 –



      Case 1:17-cv-00034-WO-LPA Document 30 Filed 03/16/21 Page 27 of 27
